Exhibit 10.1
 
SEVERANCE AND GENERAL RELEASE AGREEMENT
 
    This Agreement (the "Agreement") is entered into by and among Thomas DeLuca
("Employee") and Augme Technologies, Inc., Hipcricket, Inc., and Geos
Communications IP Holdings., (“Augme” or “Hipcricket” or “Geos” or “Employer” or
“the Company”) to describe the terms of Employee’s separation from employment
with the Company.  For the consideration described herein, Employee and the
Company agree as follows:
 
    1.  SEPARATION FROM EMPLOYMENT
 
    Employee’s employment with the Company (in any capacity including any
officer positions in the Company or any of its subsidiaries including without
limitations the offices of Chief Operating Officer) will end effective October
1, 2012 (the "Separation Date") but the Agreement is dated October 17,
2012.  The Company will pay Employee for all services provided through the
Separation Date. The Employee and Employer understand and agree that either the
marking of this Agreement nor the fulfillment of any condition or obligation of
this Agreement constitutes an admission of any liability or wrongdoing by either
the Employee or the Employer.
 
    2.  ACCRUED VACATION, EXPENSE REIMBURSEMENT
 
       2.1 Reimbursement for Expenses Incurred.  The Company shall reimburse
Employee for reasonable and necessary business expenses incurred before the
Separation Date to the extent such expenses are reimbursable under the Company's
normal expense reimbursement policies and procedures, and provided that receipts
or other acceptable documentation for such expenses are submitted in accordance
with standard Company policy.
 
    3.  SEVERANCE PAY AND SEVERANCE BENEFITS
 
       3.1 Severance Pay.  The Company agrees to pay Employee, (totaling
$175,000) as severance pay (the “Severance Payment”).  The Company has paid
Employee $11,666.67 in the Company’s prior payroll period.  The Company will pay
Employee,in one installment, the remaining amount of Employee’s Severance
Payment, $163,333.33, in the Company’s next regular payroll beginning after the
Effective Date. The Severance Payment shall be subject to withholding and
deduction for payroll taxes and other deductions as are required by federal and
state law.  The Severance Payment shall be paid in equal installments in
conjunction with the Company’s regular payroll beginning after the Effective
Date.
 
    4.  STOCK OPTIONS
 
       4.1 Stock Options. Employer and Employee agree that as of the Separation
Date, Employee has fully-vested 125,000 qualified options exercisable at
$1.50.  This will serve as your reference that you may for up to three months
from the Separation Date under Section 9.2 (a) of the attached Augme 2010
Incentive Stock Option Plan exercise a total of 125,000 options and cause the
issuance of these amount of underlying common shares of Augme to be issued free
from restrictions to you.  
 
       4.2 Incentive Stock Option Plan. To the extent that the Options are
exercisable, Employee acknowledges that the Options must be exercised in
accordance with the terms of the Company’s Incentive Stock Option Plan (“ISO”).
 
       4.3 Forfeiture of Stock Options. Employee further agrees that, to the
extent that Employee has been granted options to purchase common stock of the
Company in addition to the foregoing Options, Employee’s rights with respect to
any such additional options have not yet vested and will not vest, Employee will
have no rights with respect to such additional options.
 
 
-1-

--------------------------------------------------------------------------------

 


    5.  HOUSING
 
    Following the Separation Date, the Company will reimburse you $89,000 for a
contracted New York apartment and its partial furnishing.  This payment shall be
paid in one installment upon execution of the Agreement in conjunction with the
Company’s regular payroll beginning after the Effective Date.
 
    6.  GROUP MEDICAL BENEFITS COVERAGE/STOCK/OTHER BENEFITS
 
    After the Separation Date, Employee and/or his dependents shall be eligible
to elect a temporary extension of group health plan coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as subsequently amended
(“COBRA”).  After the Separation Date, Employee’s rights and obligations with
respect to all other benefits plans, including any stock rights, stock options,
401(k), disability and life insurance, shall be governed by the terms of all
applicable plans and laws.
 
    7.  FULL PAYMENT
 
    Employee agrees that, with the payment of his final pay through the
Separation Date, the Company has paid Employee all compensation arising out of
Employee’s employment, including, but not limited to, base pay, bonus,
commission, and any other compensation.
 
    8.  RESIGNATION
 
    Effective as of the Separation Date, Employee will be deemed to have
resigned as the Chief Operating Officer Company. Furthermore, on the Separation
Date, Employee will deliver to the Company an executed resignation letter, in
substantially the form attached hereto as Exhibit A. The contents of the
resignation latter shall form the substance of the Company’s 8-K filing with
respect to the Employee’s departure.
 
    9.  GENERAL RELEASE OF CLAIMS
 
       9.1 Release.  In consideration of the Company's provision of severance
pay and other benefits, Employee hereby releases the Company, any
Company-sponsored Employee benefit plan in which Employee participates, and any
of their Employees, agents, officers, directors, shareholders, insurers,
successors and assigns (and their respective marital communities), from all
claims, demands, actions or causes of action of any kind or nature whatsoever
which Employee may now have or may ever have had against any of them, whether
such claims are known or unknown, including claims under local, state, federal
or common law with respect to any of the following: (a) breach of contract; (b)
harassment, discrimination, retaliation, or constructive or wrongful discharge;
(c) lost wages, lost Employee benefits, physical and personal injury, stress,
mental distress, or impaired reputation; (d) claims arising under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the Equal
Pay Act, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Workers Adjustment and Retraining Notification Act, the Older Workers
Benefits Protection Act, or any other federal, state or local laws or
regulations governing the employer-Employee relationship or prohibiting
employment discrimination; (e) attorneys’ fees; and (f) any other claim arising
from or relating to Employee’s employment with the Company and/or Employee's
separation from employment.  Employee acknowledges that he may hereafter
discover facts different from or in addition to those which Employee now
believes to be true with respect to such claims; nevertheless, Employee agrees
that the release shall be and remain effective in all respects.  This release
shall not prohibit Employee from filing an administrative charge with the Equal
Employment Opportunity Commission but shall constitute a release and waiver of
any claim or right to monetary damages or relief in such a charge or claim.

 
-2-

--------------------------------------------------------------------------------

 
 
    Employee acknowledges that he/she may hereafter discover facts different
from or in addition to those which Employee now knows or believes to be true
with respect to such claims; nevertheless, Employee agrees that the foregoing
release shall be and remain effective in all respects, notwithstanding such
different or additional facts, or the discovery thereof, and further hereby
expressly waives any and all rights provided in California Civil Code Section
1542 which provides as follows:
 

  "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."  

 
       9.2 No Action on Released Claims.  Employee agrees not to sue or pursue
any court or administrative action against the Company, or any of its employees,
agents, officers, directors or shareholders, regarding any claims released
herein or otherwise arising from Employee’s employment with the Company or
Employee's separation from employment, except with respect to any breach by the
Company of its obligations under this Agreement.  If any government agency
brings any claim or conducts any investigation against Employer, nothing in this
Agreement forbids Employee from cooperating in such proceedings or providing
truthful testimony, but by this Agreement, Employee waives and agrees to
relinquish any damages or other individual relief that may be awarded as a
result of any such proceedings.
 
    10.  REVIEW AND REVOCATION PERIOD; EFFECTIVE DATE
 
    Employee has been given 21 days to review this Agreement (the "Review
Period") beginning with the date that it is first provided to him.  Employee is
encouraged to consult an attorney to review its terms.  In the event that
Employee signs this Agreement before expiration of this 21-day period, she
waives all remaining time to consider this Agreement.  By signing this
Agreement, Employee acknowledges that (a) the Company has advised Employee to
consult with counsel, and (b) Employee has either consulted an attorney or has
voluntarily elected not to do so.  After signing the Agreement, Employee may
revoke this Agreement by providing written notice of the decision to revoke the
Agreement to the Company at the following address: 4400 Carillon Point,
Kirkland, WA 98033 (Attn: Kimberly Cunningham) within seven days after the date
Employee signed this Agreement.  This Agreement will become effective on the
first day after the seven-day revocation period expires (the "Effective Date").
 
    11.  RETURN OF COMPANY PROPERTY
 
    On or before the Separation Date, and as a condition of receiving Severance
Payment and other benefits, Employee shall return to the Company all
Company-owned communication devices, equipment and property and any documents,
files or records of any nature, or any copy thereof that belong to the Company.
Employee agrees that he will not, for any purpose, attempt to access or use any
Company computer or computer system and will disclose to the Company all
passwords necessary to enable the Company to access all information, which is
password-protected on any of its computer equipment or on its computer network
or system.  Employee shall be permitted to retain the laptop computer the
Company provided to him during his employment.  Employee shall also be permitted
to keep the Apple iPad the Company provided to him upon receipt of payment in
the amount of $250.
 
    12.  CONFIDENTIALITY/NONDISPARAGEMENT
 
    Employee agrees to protect and maintain the confidentiality of all
information in his possession related to the Company, including information
about is finances, technology, employees, sales or prospective sales, customers
and all other information not publicly not publicly known or
available.  Employee agrees to abide by and reaffirms his obligations with
respect to confidentiality and non-solicitation and other protections. Employee
agrees that he will not disparage or criticize the Company, its Board of
Directors, management, products or services and will not otherwise do or say
anything that could interfere in any way with the Company’s Board of Directors
and its corporate officers, speaking on behalf of the Company, shall not
disparage Employee.

 
-3-

--------------------------------------------------------------------------------

 
 
    13.  COVENANT NOT TO COMPETE
 
    Employee agrees that for twelve months after the Separation Date, he will
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever, whether as a sole proprietor, partner,
associate, shareholder, officer, director, consultant, trustee, lessor,
creditor, or otherwise, in any business trade or occupation in competition with
business of Employer. Employee agrees that damages for breach of this covenant
will be difficult to determine and therefore consent that this provision may be
enforced by temporary or permanent injunction, without the necessity of a bond.
Such injunctive relief shall in addition to and not in place of any remedies at
law. Employee agrees that the provisions of this paragraph are reasonable.
However, should any court ever find that any provision within this paragraph is
unreasonable, either in period of time, geographical area, or otherwise, then in
that event Employee agrees that this paragraph shall be interpreted and enforced
to the maximum extent which the court deems reasonable.
 
    14.  NO ADMISSION
 
    Employee understands and acknowledges that neither the Severance Payment and
other benefits offered nor the execution and delivery of this Agreement by the
Company constitutes an admission by the Company to (i) any breach of an
agreement with Employee (ii) any violation of a federal, state or local statute,
regulation or ordinance, or (iii) any other wrongdoing.
 
    15.  COOPERATION/CONFIDENTIALITY OF AGREEMENT
 
    Employee agrees to cooperate with the Company with respect to all matters
arising during or related to his employment.  Employee will keep the terms
including the amount of this Agreement completely confidential and will not
disclose, directly or indirectly, any information concerning this Agreement to
any person other than his attorneys, accountants, tax advisors, immediate
family, or as otherwise required by law.  Employee further agrees that if he
provides any information regarding the terms including the amount of this
Agreement to his attorneys, accountants, tax advisors or immediate family, he
will inform them that they must keep such information including the terms and
amount completely confidential.
 
    16.  INFORMED AND VOLUNTARY AGREEMENT
 
    Employee declares that Employee has read and fully understands the terms of
this Agreement, and its significance and consequence.  Employee understands and
acknowledges that, except as specifically reserved herein, in exchange for the
Severance Payment and other benefits, Employee is waiving and giving up every
possible claim arising out of employment with the Company and/or the termination
of that employment.
 
    17.  GOVERNING LAW/SEVERABILITY/ENTIRE AGREEMENT
 
    The parties acknowledge that this Agreement shall be interpreted under and
enforced by and consistent with the laws of the State of New York.  The
provisions of this Agreement are severable, and if any part of it is found to be
unlawful or unenforceable, the other provisions of this Agreement shall remain
fully valid and enforceable to the maximum extent consistent with applicable
law.  This is the entire Agreement between Employee and the Company.  The
Company has not made any promises to Employee other than those included within
this Agreement.  This Agreement may be signed in counterparts.  Facsimile
signatures are to be given the same force and effect as original signatures.
 
    18.  COMPLETE AGREEMENT
 
    This Agreement represents and contains the entire understanding between the
Employee and Employer in connection with the subject matter of this
Agreement.  The Employee and Employer expressly acknowledge and recognize that
there are no oral agreements, understandings or representations in connection
with the subject matter of this agreement between the parties other than those
contained in this Agreement and any such prior agreements or understandings are
specifically terminated.  This Agreement shall be binding upon and shall inure
to the benefit of the executors, administrators, personal representatives,
heirs, and/or successors and assigns of the parties.


 
-4-

--------------------------------------------------------------------------------

 
 
PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN EMPLOYMENT CLAIMS.
 
EMPLOYEE
 
AUGME TECHNOLOGIES, INC.
  Signature: /s/ Thomas DeLuca   By: /s/ Robert F. Hussey   Printed Name: Thomas
DeLuca   Title: Chief Executive Officer   Date: October 18, 2012   Date: October
18, 2012                     HIPCRICKET, INC.         By: /s/ Robert F. Hussey  
      Title: Chief Executive Officer         Date: October 18, 2012            
        Geos Communications IP Holdings, Inc.         By: /s/ Robert F. Hussey  
      Title: Chief Executive Officer         Date: October 18, 2012  

 
Enclosures:


Augme 2010 Incentive Stock Option Plan
 
 
-5-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Resignation letter


[SEE ATTACHED DOCUMENT]
 
 


 
-6-

--------------------------------------------------------------------------------

 
 
October 17, 2012




Mr. Robert F. Hussey
Chief Executive Officer
Augme Technologies, Inc.
350 7th Avenue, 2nd Floor
New York, NY 10001




Dear Bob,


This letter is dated October 17, 2012 but I hereby resign as Chief Operating
Officer of Augme Technologies, Inc., its wholly-owned subsidiary Hipcricket,
Inc. and Geos Communications IP Holdings, Inc. (collectively the “Company”)
effective October 1, 2012. My resignation is not because of a disagreement with
the Company on any matters relating to the Company’s operations, policies or
practices.




With Regards,
 
 
/s/ Thomas DeLuca
Thomas DeLuca